EXAMINER’S AMENDMENT
This notice of allowability is issued in response to the amendment filed March 22, 2022. By that amendment, claims 1-4, 6, 8, 10-13, and 15-17 were amended. Claims 1-18 stand pending, and allowed as amended herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Oleg Kaplun on May 12, 2022.

The application has been amended as follows: 
Amend claim 1 to read:

1. A support rod configured for use with a hollow, flexible torque transmitting shaft for treating a bone, comprising: 
a proximal portion configured so that, when the support rod is received at a desired position within the shaft, the [[support]] proximal portion of the support rod extends through a proximal portion of a length of the shaft that is not configured to bend in use, an outer diameter of the [[support]] proximal portion substantially corresponding to an inner diameter of a proximal portion of a lumen of the shaft to support the proximal portion of the shaft; and 
a distal portion configured so that, when the support rod is received at the desired position within the shaft, the distal portion of the support rod extends through a second distal portion of a length of the shaft that is configured to bend in use, the distal portion of the support rod including a holding portion having an outer diameter substantially corresponding to an inner diameter of a distal portion of the second portion lumen of the shaft and a gap portion having an outer diameter reduced relative to the outer diameter of the holding portion to form an annular gap between the gap portion and an inner surface of the holding portion the distal portion of the lumen of the shaft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799